UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 333-167077 FrogAds, Inc. (Formerly Imobolis, Inc.) (Exact name of registrant as specified in its charter) Nevada 27-2028734 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 21820 Burbank Blvd., Suite 325 Woodland Hills, CA (Address of principal executive offices) (Zip Code) (310) 281-6094 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo x The number of shares outstanding of the Registrant’s Common Stock on February 21, 2012 was 90,000,000. FROGADS, INC. (Formerly Imobolis, Inc.) FORM 10-Q INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Balance Sheets as of December 31, 2011 (Unaudited) and March 31, 2011 2 Condensed Statements of Operations for the Three and Nine Months ended December 31, 2011 and 2010 (Unaudited), and the period from July 1, 2011 (date of re-entry of development stage) to December 31, 2011 (Unaudited) 3 Condensed Statements of Cash Flows for the Nine Months ended December 31, 2011 and 2010 (unaudited), and the period from July 1, 2011 (inception) to December 31, 2011 (Unaudited) 4 Notes to the Condensed Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 1 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements FROGADS, INC. (FORMERLY IMOBOLIS, INC.) CONDENSED BALANCE SHEETS December 31, March 31, ASSETS (Unaudited) Current assets: Cash $ $ Prepaid expenses Deferred tax assets - Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Convertible note payable, net of discount of $1,127 - Current portion of notes payable Total current liabilities Notes payable - Total liabilities Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized,90,000,000 shares issued and outstanding Additional Paid in Capital ) ) Retained earnings (deficit) prior to re-entry into development stage ) Accumulated deficit after re-entry into development stage ) - Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to financial statements. 2 FROGADS, INC. (FORMERLY IMOBOLIS, INC.) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the nine months ended July 1, 2011 December 31, December 31, (re-entry) to December 31, 2011 Revenue $ Operating expenses: Advertising Depreciation General and administrative Professional fees Total operating expenses Net operating (loss) Other (expense) Interest expense ) Net (loss) before provision for income taxes ) Provision for income taxes - - Net (loss) $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $
